DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed February 23rd, 2022 has been entered. Claims 12-21 remain pending. Claim 12 has been amended. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wouter (FR2921341A1).

Regarding claim 12, Wouter teaches a propulsion assembly for an aircraft (Fig. 1, propulsion assembly for an aircraft shown), comprising: a pylon (Fig. 1, pylon 6) extending along a longitudinal axis and (Fig. 1 shows pylon 6 extending along the longitudinal axis of the engine) configured to be secured below a wing of the aircraft (“Attachment of a turbojet under the wing of an aircraft”, Translation, Description, p. 1) and having a front face which is generally perpendicular to the longitudinal axis and oriented towards the front of the aircraft and a lower face (Fig. 1 shows the pylon has a front face facing the forward towards the front of the turbojet engine, the plane of which is perpendicular to at least the wing of the aircraft the pylon 6 is attached to, and another lower face facing downward at the rear of the turbojet engine), and a turbomachine (Fig. 1, turbojet 1) comprising, from upstream to downstream in a direction of a flow of air passing through the turbomachine during operation of the turbomachine (Fig. 2, in the opposite direction of the X axis, or –X axis), a fan (Fig. 1, fan 3) and an engine (Fig. 1, at center of 4) driving the fan (“The engine shown in FIG. 1 is a bypass turbojet 1 with a fan at the front, rotating around the axis XX of the engine in the fan casing 3, and not visible. The core, comprising the compression stages downstream of the fan, the combustion chamber and the turbine stages, is housed inside the primary flow casing 4”, Translation, Description, p. 3), the fan being faired by a fan casing (Fig. 1, fan casing 3) and the engine being faired (Fig. 1 primary flow casing 4), from upstream to downstream, by an intermediate casing (Fig. 1, casing 7) and an engine casing (Fig. 1, casing 8), the intermediate casing having a hub (Fig. 3, below 11) and an outer ring (Fig. 3, at 7) extending the fan casing (Fig. 1 shows 7 extending around fan casing 3), said ring being spaced apart radially from the hub (Fig. 3 shows ring at 7 spaced away radially from hub below11) and secured to the hub by arms extending in an air duct (Fig. 5 shows arms at 82 and 83 inside the air duct of the turbojet engine), a front engine attachment (Fig. 3, attachment 11) secured between the front face of the pylon and the hub (Fig. 1 shows attachment 11 between the front face of pylon 6 and the hub below 11; “The fixing members of the front suspension 10 comprise the member 11 fixed on one side to the pylon 16 and on the other to the hub 71 of the intermediate casing 7”, Translation, Description, p. 4) and a rear engine attachment (Fig. 3, attachment 20) secured between the lower face of the pylon and the engine casing (Fig. 1 shows attachment 20 between the engine casing 8 and the lower face of pylon 6), wherein the front engine attachment comprises: a beam which is secured to the front face of the pylon and constitutes a front rib thereof (Fig. 1 shows a beam cantilever from the front face of pylon 6, constituting at least one front rib), a first lateral connecting rod secured at a connection point to the beam and at a connection point to the hub (Fig. 3, connecting rod 121, shown connected to 123 described as “a lifter 123 integral with the pylon 16” [Translation, Description, p. 4] and hub below 11), and a second lateral connecting rod secured at two connection points to the beam and at a connection point to the hub  (Fig. 3, connecting rod 122, shown connected to 123 described as “a lifter 123 integral with the pylon 16” [Translation, Description, p. 4] and hub below 11; “the member 12 comprises a pair of connecting rods 121 and 122 connected on one side to a lifter 123 integral with the pylon 16, and on the other side to the hub 71 of the intermediate casing 7”, Translation, Description, p. 4).

Regarding claim 21, Wouter teaches an aircraft comprising at least one propulsion assembly (Fig. 1, propulsion assembly for an aircraft shown) according to claim 12 (See claim 12 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouter (FR2921341A1) in view of Zheng et al. (US 2014/0061426 Al).

Regarding claim 13, Wouter teaches the propulsion assembly according to claim 12, but does not expressly disclose wherein, for each lateral connecting rod, each point of connection to the beam and to the hub comprises a clevis created, respectively in the beam and the hub, by a bore passing through the lateral connecting rod and by a single shear pin passing through the clevis and fitting into the bore via a ball joint.
However in an analogous aircraft engine mount art, Zheng teaches wherein, for each lateral connecting rod (Fig. 2, “attachment members”, 112 & 114; “A first attachment member 112 secures the waiting link 76 to the pylon 70, and a second attachment member 114 secures the waiting link 76 to the turbine exhaust case 120”, Para. [0046]), each point of connection to the beam and to the hub comprises a clevis (Fig. 2, “waiting link”, 76) created, respectively in the beam and the hub, by a bore (Fig. 3, “openings”, 92 & 93) passing through the lateral connecting rod (“openings” 92 & 93 shown receiving “attachment members” 112 & 114 in Fig. 2) and by a single shear pin (Fig. 4, “pivot pin”, 102) passing through the clevis and fitting into the bore via a ball joint (Figs. 3-4, “ball bearings” 88 & 99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wouter wherein, for each lateral connecting rod, each point of connection to the beam and to the hub comprises a clevis created, respectively in the beam and the hub, by a bore passing through the lateral connecting rod and by a single shear pin passing through the clevis and fitting into the bore via a ball joint, as taught by Zheng, since these two attaching means were art recognized equivalents for attaching engine hubs to pylons and thus a person skilled in the art could easily use this alternative means.

Regarding claim 14 Wouter teaches the propulsion assembly according to claim 12, but does not expressly disclose wherein the front engine attachment comprises an additional connection point between the beam and the hub, and wherein the additional connection point forms a backup safety securing point.
However, Zheng teaches wherein the front engine attachment comprises an additional connection point (Fig. 2, “waiting link”, 76) between the beam and the hub (“A first attachment member 112 secures the waiting link 76 to the pylon 70, and a second attachment member 114 secures the waiting link 76 to the turbine exhaust case 120”, Para. [0046]), and wherein the additional connection point forms a backup safety securing point (note, this is an intended use recitation, however, Zheng states the invention is a “SECONDARY LOAD PATH FOR GAS TURBINE ENGINE”, Title, and thus capable of being a secondary or backup safety securing point).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wouter wherein the front engine attachment comprises an additional connection point between the beam and the hub, and wherein the additional connection point forms a backup safety securing point, as taught by Zheng, since providing a secondary or redundant attachment in a system is a good safety and engineering practice.

Regarding claim 15, Wouter as modified by Zheng teaches the propulsion assembly according to claim 14. Further, Zheng teaches wherein the additional connection point comprises a clevis (Figs. 2-4 shows “waiting link” 76 as a clevis) created in the hub and a pin fitted into said clevis (Fig. 4, “pivot pin”, 102), said pin passing through a bore of the beam, whose diameter is greater than a diameter of the pin (“The waiting link 76 also includes a space 96 located between the openings 80 and 82 that receives a cam 98. The space 96 and the first opening 80 share a common space and are in special communication with each other”, Para. [0049]; both opening and space shown having a much greater diameter as the pin).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wouter as modified by Zheng wherein the additional connection point comprises a clevis created in the hub and a pin fitted into said clevis, said pin passing through a bore of the beam, whose diameter is greater than a diameter of the pin, as further taught by Zheng, since these two attaching means were art recognized equivalents for attaching engine hubs to pylons and thus a person skilled in the art could easily use this alternative means.

Regarding claim 16, Wouter teaches the propulsion assembly according to claim 12, but does not expressly disclose wherein the beam is secured to the pylon by means of two securing assemblies distributed on either side of a longitudinal plane of symmetry of the pylon, wherein each securing assembly comprises two tension bolts and one peg, and wherein one tension bolt is arranged in an upper part of the beam, one tension bolt is arranged in a lower part of the beam and the peg is arranged between the tension bolts.
However, Zheng teaches wherein the beam is secured to the pylon by means of two securing assemblies distributed on either side of a longitudinal plane of symmetry of the pylon (Fig. 1, “attachment mechanisms” 72 shown attached to a side of “pylon” 70; attachment more clearly shown in Fig. 2), wherein each securing assembly comprises two tension bolts (“A first attachment member 112 secures the waiting link 76 to the pylon 70, and a second attachment member 114 secures the waiting link 76 to the turbine exhaust case 120”, Para. [0046]) and one peg (Fig. 4, “pin”, 102), and wherein one tension bolt is arranged in an upper part of the beam, one tension bolt is arranged in a lower part of the beam and the peg is arranged between the tension bolts (Fig. 4 shows “pin” 102 between the upper or first attachment member 112 and lower or second attachment member 114).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wouter wherein the beam is secured to the pylon by means of two securing assemblies distributed on either side of a longitudinal plane of symmetry of the pylon, wherein each securing assembly comprises two tension bolts and one peg, and wherein one tension bolt is arranged in an upper part of the beam, one tension bolt is arranged in a lower part of the beam and the peg is arranged between the tension bolts, as taught by Zheng, since these two attaching means were art recognized equivalents for attaching engine hubs to pylons and thus a person skilled in the art could easily use this alternative means.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouter (FR2921341A1) in view of Lafont et al. (US 2008/0272229 A1).

Regarding claim 17, Wouter teaches the propulsion assembly according to claim 12, but does not expressly disclose wherein the rear engine attachment comprises: a fitting which is secured to the lower face of the pylon, a downstream connecting rod secured at a connection point to the fitting and at two connection points to the engine casing, and an upstream connecting rod secured at a connection point to the fitting and at two connection points to the engine casing.
However, in an analogous engine pylon mount art, Lafont teaches wherein the rear engine attachment comprises: a fitting (Fig. 1, “engine attachment” 8) which is secured to the lower face of the pylon (Fig. 1 shows “engine attachments” 8 secured to lower face of “engine mount” or pylon 4), a downstream connecting rod secured at a connection point to the fitting (Fig. 1, “engine attachment” 6; shown secured to “engine attachment” 8 by “rigid structure” 10) and at two connection points to the engine casing (Fig. 5 shows two shackles/links 50 attached to engine casing 2), and an upstream connecting rod (Fig. 1, “thrust mount”, 9) secured at a connection point to the fitting and at two connection points to the engine casing (“The thrust mount device 9 is in the form of two side links”, Para. [0057]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wouter wherein the rear engine attachment comprises: a fitting which is secured to the lower face of the pylon, a downstream connecting rod secured at a connection point to the fitting and at two connection points to the engine casing, and an upstream connecting rod secured at a connection point to the fitting and at two connection points to the engine casing, as taught by Lafont, since these two attaching means were art recognized equivalents for attaching engine hubs to pylons and thus a person skilled in the art could easily use this alternative means.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wouter (FR2921341A1) in view of Lafont et al. (US 2008/0272229 A1) as applied to claim 17, further in view of Zheng et al. (US 2014/0061426 Al).

Regarding claim 18, Wouter as modified by Lafont teaches the propulsion assembly according to claim 17, but does not expressly disclose wherein for each connecting rod, a point of connection to the fitting comprises a clevis created, in the fitting, by a bore passing through each connecting rod and by a double shear pin which passes through the clevis and fits into the bores of the connecting rods via a ball joint, and wherein, for each connecting rod, each point of connection to the engine casing comprises a clevis created, in the engine casing, by a bore passing through each connecting rod and by a single shear pin passing through the clevis and fitting into the bores via a ball joint.
However, Zheng teaches wherein, for each lateral connecting rod (Fig. 2, “attachment members”, 112 & 114; “A first attachment member 112 secures the waiting link 76 to the pylon 70, and a second attachment member 114 secures the waiting link 76 to the turbine exhaust case 120”, Para. [0046]), each point of connection to the beam and to the hub comprises a clevis (Fig. 2, “waiting link”, 76) created, respectively in the beam and the hub, by a bore (Fig. 3, “openings”, 92 & 93) passing through the lateral connecting rod (“openings” 92 & 93 shown receiving “attachment members” 112 & 114 in Fig. 2) and by a single shear pin (Fig. 4, “pivot pin”, 102) passing through the clevis and fitting into the bore via a ball joint (Figs. 3-4, “ball bearings” 88 & 99).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wouter as modified by Lafont wherein, for each lateral connecting rod, each point of connection to the beam and to the hub comprises a clevis created, respectively in the beam and the hub, by a bore passing through the lateral connecting rod and by a single shear pin passing through the clevis and fitting into the bore via a ball joint, as taught by Zheng, since these attaching means were art recognized equivalents for attaching engine hubs to pylons and thus a person skilled in the art could easily use this alternative means.

Regarding claim 19, Wouter as modified by Lafont teaches the propulsion assembly according to claim 17, but does not expressly disclose wherein the rear engine attachment comprises an additional connection point between the connecting rods and the engine casing, and wherein the additional connection point forms a backup safety securing point.
However, Zheng teaches wherein the front engine attachment comprises an additional connection point (Fig. 2, “waiting link”, 76) between the beam and the hub (“A first attachment member 112 secures the waiting link 76 to the pylon 70, and a second attachment member 114 secures the waiting link 76 to the turbine exhaust case 120”, Para. [0046]), and wherein the additional connection point forms a backup safety securing point (note, this is an intended use recitation, however, Zheng states the invention is a “SECONDARY LOAD PATH FOR GAS TURBINE ENGINE”, Title, and thus capable of being a secondary or backup safety securing point).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wouter as modified by Zheng wherein the front engine attachment comprises an additional connection point between the beam and the hub, and wherein the additional connection point forms a backup safety securing point, as taught by Zheng, since providing a secondary or redundant attachment in a system is a good safety and engineering practice.

Regarding claim 20, Wouter as modified by Lafont, further modified by Zheng, teaches the propulsion assembly according to claim 19. Further, Zheng teaches wherein the additional connection point comprises a clevis (Figs. 2-4 shows “waiting link” 76 as a clevis) created in the hub and a pin fitted into said clevis (Fig. 4, “pivot pin”, 102), said pin passing through a bore of the beam, whose diameter is greater than a diameter of the pin (“The waiting link 76 also includes a space 96 located between the openings 80 and 82 that receives a cam 98. The space 96 and the first opening 80 share a common space and are in special communication with each other”, Para. [0049]; both opening and space shown having a much greater diameter as the pin).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Wouter as modified by Lafont, further modified by Zheng, wherein the additional connection point comprises a clevis created in the hub and a pin fitted into said clevis, said pin passing through a bore of the beam, whose diameter is greater than a diameter of the pin, as further taught by Zheng, since these two attaching means were art recognized equivalents for attaching engine hubs to pylons and thus a person skilled in the art could easily use this alternative means.

Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive.

In response to applicant’s argument that Wouter does not disclose “a second lateral connecting rod secured at two connection points to the beam and at a connection point to the hub” it is noted that in Fig. 3, lateral connecting rod 122 is attached to a point at the top and a second point at the bottom of lifter 123, described as integral with the pylon beam. And the lateral rods are shown attached to the hub 71 in Fig. 1. Thus, Wouter teaches the claimed limitation.

In response to applicant's argument that “the engine mount described by Lafont is different in architecture from the front engine mount of the present invention, and furthermore, does not include an attachment to hub of the intermediate casing. In addition, it does not take up the forces in an X direction unlike the front engine mounts described in Wouter and the present invention” and “Zheng, as seen above, describes a front engine attachment where the beam is suspended under a pylon box and which is also attached to the fan casing (FIG. 1 of Zheng). One of ordinary skill could not derive the present invention by combining Wouter and Zheng without showing inventive step, because Zheng does not give, nor does he suggest, the key element of the invention according to the Claim 12, namely, the integration of the beam into the pylon box, on the front face of the pylon”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “The objective problem, in view of the differences between Claim 12 and Wouter, is, therefore, to find an assembly between the pylon and the engine which makes it possible to reduce the aerodynamic impact of the pylon in the secondary air stream (i.e. the cold air stream in the extension of the blower)”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J SHUR whose telephone number is (571)272-8707. The examiner can normally be reached Mon - Thu 7:00 am - 4:00 pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Q Dinh can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.J.S./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647